           Case 1:20-cr-00698-AT Document 42 Filed 07/21/21 Page 1 of 1


                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #: _________________
UNITED STATES OF AMERICA,
                                                                 DATE FILED: 7/21/2021
               -against-
                                                                           20 Cr. 698 (AT)
JOSE GONZALEZ,
                                                                               ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The change of plea hearing in the above-captioned matter scheduled for July 26, 2021, is
ADJOURNED to July 27, 2021, at 9:30 a.m. The hearing will be held in Courtroom 15D of the
United States Courthouse, 500 Pearl Street, New York, New York 10007. In light of the ongoing
COVID-19 pandemic, all individuals seeking entry to 500 Pearl Street must complete a
questionnaire and have their temperature taken before being allowed entry into the courthouse. To
gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public Media v.5.pdf.

        All individuals must practice social distancing at all times in the courthouse. Individuals
must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,
gaiters, and masks with valves are not permitted.

        By July 21, 2021, at 5:00 p.m., counsel must advise the Court of how many spectators will
attend the proceeding. The parties must advise the Court by the same date how many individuals
will be seated at counsel’s tables. Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three individuals are expected to be seated at each
counsel’s table.

       Members of the press and public who are not able to attend the proceeding may access the
audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing,
and entering access code 5598827.

       SO ORDERED.

Dated: July 21, 2021
       New York, New York
